DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 12/23/2021.
Claims 1-27 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,606,969 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

CROSS-REFERENCE TO RELATED APPLICATIONS 
This application is a continuation of U.S. Application No. 15/782,485, filed on October 12, 2017, now Patent No. 10,606,969, which application is hereby incorporated by reference in its entirety in this application.

Allowable Subject Matter
Claims 1-27 are allowed over prior art.
 The following is an examiner’s statement of reasons for allowance: claims 1-27 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations
The closest prior art of record Reynolds et al (US Publication No. 2014/0217716) discloses computational fluid dynamic (“CFD”) simulations have greatly increased the understanding of the fluid motion and surging that occurs inside the tank 12 when excitations or forcing functions simulating the operational dynamics of the vehicle are applied, CFD simulation show that by strategically locating the baffles, the baffle system reduces transvers fluid surge up the sides of the tank during cornering and normal operation and reduces longitudinal fluid surge during vehicle acceleration and deceleration par [0089],Figs. 20 and 21 compare CFD simulation results of a baseline tank with the tank 12 of Fig. 1 when subjected to a transvers, or side to side, excitation simulating the vehicle 10 turning a corner or fluid motion during normal operation of the vehicle, Figs 22 through 30 are snapshots showing the fluid reactions at the various time steps of the simulation as the fluid surges from one side of the tank to the other par [0091], Figs. 33 through 39 are snapshots showing the fluid reactions at the various time steps of the simulation as the fluid surges from to back in the respective tanks par [0095], Fig. 38 shows the time steps where each respective tank simulation produce peak moments as a result of the fluid surge returning towards the rear bulkhead par [0096] . However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims “perform simulation of the transfer of liquid into the liquid container subject to the fluid dynamics and electrostatic charge conservation, and from the simulation, produce a prediction of electrostatic charges in the liquid container during the transfer of liquid: and iterate the simulation to update the electrostatic charge conservation to thereby refine the prediction of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148


/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        01/29/2022